 Case 3:12-cv-02389-PGS-DEA Document 854 Filed 04/01/19 Page 1 of 2 PageID: 17027

                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY


  IN RE LIPITOR ANTITRUST LITIGATION
                                                                 Master Docket No.
  This Document Related To:
                                                                 3: 12-cv-023$9-PGS-DEA
  ALL CASES


                               AMENDED SCHEDULING ORDER
         It is hereby ORDERED that the amended scheduling order previously entered at ECF No. 754

will be amended as follows:

         1. It is hereby ORDERED that litigation shall proceed under the following schedule:

                        Event                                           Current                         Amended
 Date for commencing rolling production of
 documents. Privilege logs that correspond to
 each production shall be served no later than
 six weeks thereafter.1                                       [none]                                         May 30, 2019
 Date for substantial completion of production
 of documents responsive to RFPs served on or
 before March 1, 2018; date for Defendants to
 report election as to waiver of privilege                   [none]                                  September 26,     2019
 Fact discovery closes                                       June 14, 2019                               March 26,     2020
 Plaintiffs serve all opening expert reports                 August 14, 2019                              May 2 1,     2020
 Defendants serve opposition expert reports                  October 14, 2019                              July 30,    2020
 Plaintiffs serve rebuttal expert reports                    November 26, 2019                       September 17,     2020
 Close of expert discovery2                                  february 3, 2020                        November 12,      2020




  Plaintiffs can commit to make a substantive production by this date only if Court issues a decision on Defendants letter
regarding discovery from plaintiffs (ECF No. $12) on or before March 29, 2019 and no objection or appeal is taken.
Defendants continue to believe that the commencement date should be uniform for all parties.
2
  Each expert is to be deposed only one time.
Case 3:12-cv-02389-PGS-DEA Document 854 Filed 04/01/19 Page 2 of 2 PageID: 17028

         2. further deadlines are suspended as the parties negotiate the remaining dates of the schedule.

            No later than two weeks after the undersigned’s ruling on ECF No. $12, the parties are

            directed to submit proposed dates for the remainder of the schedule.



Dated:   -cJ        /                                 BY THE COURT:



                                                      Honorable           E. Arpert, U.$.M.J.




                                                     2
